Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further consideration of Applicants remarks submitted on 12/15/2021 and a reevaluation of the claim scope and the prior art, it has been deemed that the case is in condition for allowance. What follows are some statements as the reasoning behind decision change.
Initially the interpretation of claim 9 was given a broadest reasonable interpretation which exceeds the intended scope that Applicant wished to encompass and in turn is in part exceedingly unreasonable when the claim is read more in light of applicant’s specification. Some of the key points of contention in the claim language lied in the elastically deformable nature of the housing parts and in particular the web portions of the housing parts. The clause under (a) in the claim attempts to capture the elastically deformable nature but upon initial reading does not appear to thoroughly qualify precisely which parts of the housing is elastically deformed nor that the housing is deformable during a state of releasing or fitting the housing sections together. However, it would appear based on Applicant’s arguments of record and Applicant’s specification on pages 2 and 3 that the webbed portion of the housing parts are to be elastically deformable both during fitting and releasing of the housing parts while maintaining the end effect of allowing one of the webbings to extend beyond the other webbing elements when in a non attached state. As mentioned in pages 2 and 3 of Applicant’s specification this has the added advantage of allowing a particularly high tightness to the connection without the need for screws and the connection would be reusable as there is no inelastic deformation that would loosen it.
The prior art, USP 3727483, in contrast does not explicitly describe the connection therein in this detail and while arguably having a capability of elastic deformation there is no concrete evidence that the connection would always be elastically deformable allowing fitting and releasing while maintaining an elastically deformable connection.
Thus upon reconsideration of the claim language in light of Applicant’s arguments and read in light of Applicant’s specification the prior art fails to read on the claim scope as intended by Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656